REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In virtue of the communication filed on 08/09/2021 Amendment filed on the same day wherein claims 1, 8, 10 are amended, claims 2-7, 11-17 are canceled, leaving claims 1, 8-10 pending of which claims 1, 10 are recited in independent form.
The following is an examiner’s statement of reasons for allowance: With respect to Claims 1, 10, the claims as amended are distinguished over the art made of record, wherein with respect to claims 1, 10 the prior art fails to disclose “receive a PDU session update SM context response message in response to the PDU session update SM context request message, wherein the PDU session update SM context response message includes a PDU session ID of which handover is accepted by the SMF, and generate a non-accepted PDU session list including (i) a PDU session ID for which handover is not accepted by the T-AMF and/or the SMF, (ii) and a cause of non-acceptance for the PDU session ID for which handover is not accepted, wherein the SMF is a network node that determines whether handover for the PDU session ID corresponding to the S-NSSAI determined to be available is accepted, wherein the cause of non-acceptance of handover includes information representing that the handover is not accepted by the T-AMF because the PDU session is related to an S-NSSAI which is determined to be not available in the T-AMF, and wherein the non-accepted PDU session list is transmitted to a Source-Radio Access Network (S-RAN)” when considered as a whole with all the limitations of claim 1, additionally the claims are not an obvious combination thereof. Claims 8-9 depend on claim 1 and add further limitations, therefore the claims are similarly distinguished over the art 
Regarding the prior art made of record, United States Patent Application Publication US-20200059989 to Velev et al (hereinafter d1), NPL document "3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; Procedures for the 5G System; Stage 2 (Release 15)", 14 November 2017, (hereinafter d2, copy of document mailed herewith) and SAMSUNG ET AL: "TS 23.501: Ol#4c. Allowed NSSAI in a new RA", 3GPP DRAFT; S2-177444 23.501 ALLOWED NSSAI IN NEW RA - R2, 17 October 2017 (hereinafter d3, cited by Applicant in IDS of 12/22/2020) represent the closest art made of record. With respect to claims 1 and 10 as amended, d1 discloses communication from S-AMF including transmitting a PDU session update Session Management (SM) context request message to a Session Management Function (SMF) only for the PDU session ID corresponding to the S-NSSAI determined to be available among the PDU session ID (see d1 para. 0069); d2 which in the same field of endeavor of wireless communication, teaches methods, devices, systems and computer readable medium embodiments directed to wireless communication (see d2 section 4.9.1.3) including Inter NG- RAN node NS based handover which includes receiving, from a Source-AMF (S-AMF), a create UE context request message, wherein the create UE context request message includes a Packet Data Unit (PDU) session Identifier (ID) which is a target of handover and Single- Network Slice Selection Assistance Information (S-NSSAI) corresponding to each PDU session ID (see d2 Fig. 4.9.1.3.2-1 step 3 pages 104-105) which together with the noted sections 

. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”













 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200120570 A1 to Youn; Myungjune et al. disclose performing handover in a wireless communication system and a device therefor. Specifically, a method for performing handover of a user equipment (UE) by a session management function (SMF) including a communication module and a process in a wireless communication system may include: checking whether handover for a protocol data unit (PDU) session of the UE may be accepted; and transmitting, to an access and mobility management function (AMF), when handover for some PDU sessions among the PDU sessions of the UE is accepted, only information on some PDU sessions in which the handover is accepted.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN S TAYLOR/Primary Examiner, Art Unit 2643